ON APPLICATION FOR REINSTATEMENT
PER CURIAM.
hThis proceeding arises out of an application for reinstatement filed by petitioner, Joseph H. Simpson, an attorney who is currently suspended from the practice of law in Louisiana.
UNDERLYING FACTS AND PROCEDURAL HISTORY
In In re: Simpson, 07-0070 (La.6/29/07), 959 So.2d 836, petitioner was suspended from the practice of law for a period of three years, with all but one year and one day deferred, stemming from his misconduct in charging an excessive fee in a succession and engaging in harassing litigation against a client. Following the completion of the active portion of the suspension and the completion of the three conditions of discipline, petitioner filed a petition and application for reinstatement with the disciplinary board, alleging that he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary *1213Counsel (“ODC”) concurred in petitioner’s application for reinstatement.
Following its consideration of the evidence submitted by the parties, the disciplinary board concluded that petitioner has met the reinstatement criteria set forth in Rule XIX, § 24(E).1 Based on its findings, the board recommended that petitioner be reinstated to the practice of law.
1 ¡¿DISCUSSION
Petitioner has served the suspension we imposed in 2007, and no objections were received to his application for reinstatement. After considering the record in its entirety, we find petitioner has met his burden of proving that he is entitled to be reinstated to the practice of law. Accordingly, we will grant the petition for reinstatement.
DECREE
Upon review of the findings and recommendation of the disciplinary board, and considering the record, it is ordered that Joseph H. Simpson, Louisiana Bar Roll number 8259, be immediately reinstated to the practice of law in Louisiana.

. Because the ODC concurred in petitioner’s reinstatement, no formal hearing was held, and the matter was considered by the disciplinary board pursuant to Rule XXI, § 24(F) and (H).